SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q For the quarterly period ended March31, 2013 of ATLANTICUSHOLDINGS CORPORATION a Georgia Corporation IRS Employer Identification No.58-2336689 SEC File Number 0-53717 Five Concourse Parkway, Suite 400 Atlanta, Georgia 30328 (770)828-2000 Atlanticus’ common stock, no par value per share, is registered pursuant to Section12(b) of the Securities Exchange Act of 1934 (the “Act”). Atlanticus is not a well-known seasoned issuer, as defined in Rule 405 of the Securities Act of 1933. Atlanticus (1)is required to file reports pursuant to Section13 or Section15(d) of the Act, (2)has filed all reports required to be filed by Section13 or 15(d) of the Act during the preceding 12months and (3)has been subject to such filing requirements for the past 90days. Atlanticus has submitted electronically and posted on its corporate Web site every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months. Atlanticus is a smaller reporting company and is not a shell company. As of April 30, 2013,13,930,535 shares of common stock, no par value, of Atlanticus were outstanding. (This excludes 1,672,656 loaned shares to be returned as of that date.) Table of Contents Page PARTI. FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of ComprehensiveLoss 3 Consolidated Statement of Shareholders’ Equity 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 42 Item 4. Controls and Procedures 42 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 43 Item1A. Risk Factors 43 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 52 Item 3. Defaults Upon Senior Securities 52 Item 4. Mine Safety Disclosures 52 Item 5. Other Information 52 Item 6. Exhibits 53 Signatures 54 Atlanticus Holdings Corporation and Subsidiaries Consolidated Balance Sheets (Dollars in thousands) March 31, December 31, (unaudited) Assets Unrestricted cash and cash equivalents $ $ Restricted cash and cash equivalents Loans and fees receivable: Loans and fees receivable, net (of $8,785 and $8,274 in deferred revenue and $10,092 and $11,151 in allowances for uncollectible loans and fees receivable at March 31, 2013 and December 31, 2012, respectively) Loans and fees receivable, at fair value Loans and fees receivable pledged as collateral under structured financings, at fair value Property at cost, net of depreciation Investments in equity-method investees Deposits Prepaid expenses and other assets Total assets $ $ Liabilities Accounts payable and accrued expenses $ $ Notes payable, at face value Notes payable associated with structured financings, at fair value Convertible senior notes Income tax liability Total liabilities Commitments and contingencies (Note 10) Equity Common stock, no par value, 150,000,000 shares authorized: 15,496,135 shares issued and outstanding (including 1,672,656 loaned shares to be returned) at March 31, 2013; and 15,509,179 shares issued and outstanding(including 1,672,656 loaned shares to be returned) at December 31, 2012 - - Additional paid-in capital Accumulated other comprehensive loss ) ) Retained deficit ) ) Total shareholders’ equity Noncontrolling interests ) ) Total equity Total liabilities and equity $ $ See accompanying notes. 1 Table of Contents Atlanticus Holdings Corporation and Subsidiaries Consolidated Statements of Operations (Unaudited) (Dollars in thousands, except per share data) For the Three Months Ended March 31, Interest income: Consumer loans, including past due fees $ $ Other Total interest income Interest expense ) ) Net interest income before fees and related income on earning assets and provision for losses on loans and fees receivable Fees and related income on earning assets Losses upon charge off of loans and fees receivable recorded at fair value, net of recoveries ) ) Provision for losses on loans and fees receivable recorded at net realizable value ) ) Net interest income, fees and related income on earning assets Other operating income: Servicing income Other Income Equity in income of equity-method investees Total other operating income Other operating expense: Salaries and benefits Card and loan servicing Marketing and solicitation Depreciation Other Total other operating expense Loss on continuing operations before income taxes ) ) Income tax (expense) benefit ) Loss on continuing operations ) ) Discontinued operations: Income from discontinued operations before income taxes - Income tax expense - ) Income from discontinued operations - Net loss ) ) Net (income) loss attributable to noncontrolling interests in continuing operations ) 74 Net loss attributable to controlling interests $ ) $ ) Loss on continuing operations attributable to controlling interests per common share—basic $ ) $ ) Loss on continuing operations attributable to controlling interests per common share—diluted $ ) $ ) Income from discontinued operations attributable to controlling interests per common share—basic $
